DETAILED ACTION
Claims 1-26 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Dustin R. Szakalski (Reg. No. 68,986) on May 2, 2022.
The application has been amended as follows:
Title
AUTOMATIC SWITCHOVER THERMOSTAT SYSTEM AND CONTROL METHOD BASED ON APPARENT TEMPERATURE WITH DEAD BAND ADJUSTMENT
Listing of Claims:
1.	(Currently Amended) A climate control system configured to control a heating unit and a cooling unit, the climate control system comprising:
	a temperature sensor configured to measure a current dry bulb temperature;
	a humidity sensor configured to measure a current relative humidity; 
	a processor; 
	a user input device; and
	a non-transitory computer-readable storage medium operably coupled to the processor, the non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by the processor, cause the processor to:
		determine a current apparent temperature based on at least the current dry bulb temperature measured by the temperature sensor and the current relative humidity measured by the humidity sensor;
		receive a user-selected desired apparent temperature;
		activate the heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold based on the user-selected desired apparent temperature; 
		activate the cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold based on the user-selected desired apparent temperature; and
		automatically switch between the heating mode and the cooling mode, [[and]]
	wherein the user input device is configured to adjust a size of a dead band defined between the lower apparent temperature threshold and the upper apparent temperature threshold,
	wherein the user input device further comprises a control configured to set the user-selected desired apparent temperature, and
	wherein the control is configured to cause the processor to set the lower apparent temperature threshold equal to the current apparent temperature when the system is operating in the heating mode and to set the upper apparent temperature threshold equal to the current apparent temperature when the system is operating in the cooling mode. 

2.	(Original) The system of claim 1, wherein the user input device comprises a slider.

3.	(Original) The system of claim 1, wherein the user input device is configured to adjust between a comfort setting configured to cause the processor to set the size of the dead band to a minimum size, and an economy setting configured to cause the processor to set the size of the dead band to a maximum size.

4.	(Original) The system of claim 3, wherein the minimum size is zero.

5-6.	(Canceled) 

7.	(Original) The system of claim 1, wherein the software instructions comprise a lookup table, and wherein the software instructions, when executed by the processor, cause the processor to determine the current apparent temperature from the lookup table.

8.	(Original) The system of claim 1, wherein the software instructions comprise a semi-empirical algebraic equation defining the current apparent temperature, and wherein the software instructions, when executed by the processor, cause the processor to calculate the current apparent temperature from the semi-empirical algebraic equation. 

	9.	(Original) The system of claim 1, wherein the software instructions, when executed by the processor, further cause the processor to calculate a target dry bulb temperature corresponding to the user-selected desired apparent temperature and the current relative humidity. 

	10.	(Original) The system of claim 9, wherein the software instructions comprise a polynomial equation, and wherein the software instructions, when executed by the processor, cause the processor to calculate the target dry bulb temperature from the polynomial equation. 

	11.	(Original) The system of claim 1, wherein the software instructions, when executed by the processor, further cause the processor to calculate a target relative humidity corresponding to the user-selected desired apparent temperature and the current dry bulb temperature. 

12.	(Original) The system of claim 1, further comprising a display configured to display at least one of the current dry bulb temperature, the current relative humidity, the current apparent temperature, and the user-selected desired apparent temperature. 

	13.	(Original) The system of claim 1, wherein the non-transitory computer-readable storage medium stores a first user-selected desired apparent temperature associated with a first user, and store a second user-selected desired apparent temperature associated with a second user. 

14.	(Currently Amended) A method of controlling the climate of a conditioned space, the method comprising:
	determining a current dry bulb temperature of the conditioned space;
	determining a current relative humidity of the conditioned space; 
	calculating or determining a current apparent temperature of the conditioned space based on at least the current relative humidity and the current dry bulb temperature of the conditioned space; 
	receiving a user-selected desired apparent temperature;
	activating a heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold based on the user-selected desired apparent temperature; 
	activating a cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold based on the user-selected desired apparent temperature; 
	automatically switching between the heating mode and the cooling mode; [[and]]
	adjusting a size of a dead band defined between the lower apparent temperature threshold and the upper apparent temperature threshold in response to a user input; and
	at least one of setting the lower apparent temperature threshold equal to the current apparent temperature in response to a user input when operating in the heating mode, or setting the upper apparent temperature threshold equal to the current apparent temperature in response to a user input when operating in the cooling mode. 

	15.	(Original) The method of claim 14, wherein the adjusting the size of the dead band comprises setting the size of the dead band to a minimum size in response to a user selecting a comfort setting on an input device. 

	16.	(Original) The method of claim 14, wherein the adjusting the size of the dead band comprises setting the size of the dead band to a maximum size in response to a user selecting an economy setting on an input device.
	
	17.	(Original) The method of claim 14, further comprising determining a target dry bulb temperature corresponding to the user-selected desired apparent temperature and the current relative humidity in the conditioned space.

	18.	(Original) The method of claim 14, further comprising determining a target relative humidity corresponding to the user-selected desired apparent temperature and the current dry bulb temperature in the conditioned space.

	19.	(Original) The method of claim 14, wherein the calculating or determining the current apparent temperature comprises determining the current apparent temperature from a lookup table.

	20.	(Original) The method of claim 14, wherein the calculating or determining the apparent temperature comprises calculating the current apparent temperature with a semi-empirical algebraic equation. 

21.	(Original) The method of claim 20, wherein the calculating or determining the current apparent temperature is based on one or more additional factors selected from the group consisting of radiated heat loads, outside temperature, a season, activity level, clothing, radiation, and wind speed. 

	22-23.	(Canceled) 

	24.	(Currently Amended) A non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by a processor, cause the processor to:
	determine a current dry bulb temperature;
	determine a current relative humidity; 
	determine a current apparent temperature based on the current dry bulb temperature and the current relative humidity;
	receive a user-selected desired apparent temperature;
activate a heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold based on the user-selected desired apparent temperature; 
activate a cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold based on the user-selected desired apparent temperature; 
	automatically switch between the heating mode and the cooling mode; [[and]]
	adjust a size of a dead band defined between the lower apparent temperature threshold and the upper apparent temperature threshold in response to a user input; and
	at least one of set the lower apparent temperature threshold equal to the current apparent temperature in response to a user input when the heating unit is operating in the heating mode, or set the upper apparent temperature threshold equal to the current apparent temperature in response to a user input when the cooling unit is operating in the cooling mode.

	25-26.	(Canceled) 

REASONS FOR ALLOWANCE
Claims 1-4, 7-21 and 24 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Castillo et.al. U.S. Patent Publication No. 20130087630 teaches a climate control system based on temperature and humidity, Anderson et al. U.S. Patent Publication No. 20120061068 teaches a heating and cooling system with a dead band, Anderson et al. ‘Methods to Calculate the Heat Index as an Exposure Metric in Environmental Health Research’, Environmental Health Perspectives vol. 121, number 10, pg. 111-1119, October 2013 teaches calculating a target dry bulb temperature from a polynomial equation, Lee et. al. U.S. Patent Publication No. 20160187899 and Harmon U.S. Patent No. 4557317 teach activating a heating/cooling mode based on various temperature thresholds, Carson et al. U.S. Patent No. 9546794 and Warren et al. U.S. Patent Publication No. 20070213876 teach adjusting the size of a dead band and Gray et al. U.S. Patent Publication No. 20070045444 and Krocker U.S. Patent No. 4446913 teach automatically adjusting dead band setpoints.
None of these references taken either alone or in combination with the prior art of record discloses a climate control system configured to control a heating unit and a cooling unit, the climate control system comprising:
	a temperature sensor configured to measure a current dry bulb temperature;
	a humidity sensor configured to measure a current relative humidity; 
	a processor; 
	a user input device; and
	a non-transitory computer-readable storage medium operably coupled to the processor, the non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by the processor, cause the processor to:
		determine a current apparent temperature based on at least the current dry bulb temperature measured by the temperature sensor and the current relative humidity measured by the humidity sensor;
		receive a user-selected desired apparent temperature;
		activate the heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold based on the user-selected desired apparent temperature; 
		activate the cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold based on the user-selected desired apparent temperature; and
		automatically switch between the heating mode and the cooling mode, [[and]]
	wherein the user input device is configured to adjust a size of a dead band defined between the lower apparent temperature threshold and the upper apparent temperature threshold,
	wherein the user input device further comprises a control configured to set the user-selected desired apparent temperature, and
	wherein the control is configured to cause the processor to set the lower apparent temperature threshold equal to the current apparent temperature when the system is operating in the heating mode and to set the upper apparent temperature threshold equal to the current apparent temperature when the system is operating in the cooling mode, as in independent claim 1.  Independent claims 14 and 24 disclose similar limitations embodied as a method and a non-transitory computer-readable medium, respectively.  
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119